Citation Nr: 0709858	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-19 090	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from November 1967 
to June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board denied the claim on appeal 
by a March 2005 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on an October 2006 Joint Motion for Court 
Remand (Joint Motion), the Court remanded this appeal for 
development in compliance with the Joint Motion.


ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion due to a denial of due process.  38 
C.F.R. § 20.904(a) (2006).  Here, the Court remanded the 
Board's March 21, 2005 decision in this matter, finding that 
the decision as written precluded effective judicial review.  
Therefore, the Board finds that its March 21, 2005 decision 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the March 2005 Board decision is vacated in its entirety, and 
a new decision will be entered as if the decision had never 
been issued.


ORDER

The March 21, 2005 decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

